Citation Nr: 0918692	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  07-33 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision. 

The issue of entitlement to service connection for a right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim of entitlement to service connection for 
a right knee disability was denied by a January 1980 rating 
decision; the evidence submitted since January1980 is neither 
cumulative nor redundant of evidence that was already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
right knee disability is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
a right knee condition was denied by a January 1980 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  However, a previously denied 
claim may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's claim for service connection for a right knee 
disability was initially denied by a January 1980 rating 
decision, which found that the Veteran's right knee was 
normal in both function and appearance.  The Veteran did not 
appeal.

At the time of this rating decision, the evidence of record 
included service treatment records, including a separation 
physical in which the Veteran's lower extremities were found 
to be normal; and the report from an October 1979 VA 
examination at which it was found that the Veteran's right 
knee was normal.

The Veteran's claim was previously denied as there was no 
showing of a right knee disability.  However, since his claim 
was denied, the Veteran testified at a hearing before the 
Board in September 2008 that his right knee was injured in 
service in the same fashion as his service connected left 
knee.  The Veteran stated that in boot camp he was part of 
the drill team which practiced 8-10 hours per day, he was 
then stationed upon an aircraft carrier where he worked to 
replace ventilation which he reported caused him to go all 
over the ship, including up and down sheer ladders.  The 
Veteran indicated that this involved banging his knees on 
several occasions, as well as working on his knees doing duct 
work without knee pads.  The Veteran reported that his knees 
hurt at the end of most days.  He also reported being 
involved in wrestling, and he remembered being told to ice 
his knees and to take aspirin.  The Veteran recalled that 
after leaving service he was no longer able to play softball, 
because he was unable to run the bases.  The Veteran stated 
that never went to sick call, but he indicated that he did 
report his knee pain at time of discharge.  The Veteran 
denied any knee treatment for a number of years after 
service.  He also reported having undergone surgery on both 
knees to repair meniscus injuries.  The Veteran also 
testified that he had knee problems at his post-service 
employment where he reported having his knees go out on him; 
but he continued to assert that wear and tear in service led 
to his current right knee disability.

In addition to his testimony, the Veteran has submitted 
numerous VA and private treatment records from the mid 1980s 
to the present which show that the Veteran has had several 
right knee surgeries and has been diagnosed with degenerative 
joint disease, patellofemoral syndrome, and chondromalacia in 
his right knee.

In September 2008, the Veteran's private doctor, R.E. Cash, 
MD., noted the Veteran's activities in service (including 
climbing ladders, kneeling without knee pads, working on a 
non-skid surface, and being on the drill team) and stated 
that all these activities could lend themselves to 
contributing to the degenerative joint disease in his knees.

The testimony, treatment records, and medical opinion are all 
new in that they had not been previously submitted, and they 
are material in that they relate to the reason that the 
Veteran's claim was previously denied.  Additionally, the 
Board considers this new evidence to provide a reasonable 
possibility of substantiating the Veteran's claim.  As such, 
the Veteran's claim is reopened.




ORDER

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for a 
right knee disability is reopened.


REMAND

The Veteran was discharged from service in 1979.  Shortly 
thereafter, he filed for service connection for a right knee 
disability; but his claim was denied as his separation 
physical found that his lower extremities were normal 
(although service connection was found for his left knee in 
1980), a VA examination in 1979 failed to reveal any right 
knee disability, and x-rays showed a normal right knee.

The Veteran testified in 2008 that his right knee began 
bothering him while in service, and he has described a number 
of in-service activities which he believes caused wear and 
tear on the right knee and resulted in the development of a 
current right knee disability.  These activities include 
wrestling, serving on the drill team in boot camp, and 
working as a ventilation repairman on an aircraft carrier, 
which involved going up and down ladders and working on his 
knees without knee pads.  

A shipmate of the Veteran's also submitted a statement in 
which he recalled the Veteran complaining about knee pain 
while in service.

Following separation from service in 1979, private treatment 
records first show right knee complaints in 1986, when the 
Veteran was diagnosed with a soft tissue injury after 
striking his right kneecap.  The Veteran has subsequently 
undergone several knee surgeries, including a meniscus repair 
in 1998; and he has been diagnosed with chondromalacia, 
patellofemoral syndrome, and degenerative joint disease in 
his right knee.  There is also some indication that the 
Veteran injured his right knee on several occasions, 
including a twisting injury shortly before his meniscus 
repair surgery.

In September 2008, Dr. Cash opined that the Veteran's 
activities in service could lend themselves to contributing 
to the degenerative joint disease in his knees.  However, 
this opinion failed to address whether it was as likely as 
not that the Veteran's activities in service in fact did 
cause a current right knee disability.  Nevertheless, because 
this opinion suggested that the Veteran's current right knee 
disability was the result of his time in service, an 
additional medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and any opinion offered should be 
supported by a full rationale.  The 
examiner should diagnose any current right 
knee disability, and then provide an 
opinion as to indicate whether it is as 
likely as not (50 percent or greater) that 
any diagnosed right knee disability (to 
include chondromalacia, patellofemoral 
syndrome, and degenerative joint disease) 
is the result of the Veteran's time on 
active duty.  The examiner should 
specifically address the September 2008 
letter from Richard E. Cash, MD.

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


